Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India (IN202011002917) on 01/22/2020. It is noted, however, that applicant has not filed a certified copy of the India application (IN202011002917) as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 9 are deemed to be allowable over the prior art as neither Ellenbogen et al (US 20200135004 A1) nor Prado et al. (US 20170350834 A1) nor Kodam et al. (US 20200213146 A1) nor Nation et al. (US 20170265031 A1) nor Prokopuk (US 20090243855 A1) nor Park et al (US 20190101365 A1) nor Cho et al (US 20150168545 A1) nor Reinpoldt et al. (US 20140028457 A1) nor the combination either teach or suggest the limitations of the independent claims, more specifically the following limitations “detect an explosive device using one or more devices (204), wherein the explosive device is detected using one or more nano-explosive detection sensors (206) associated with the one or more devices (204); identify a type, a quantity and a signal strength associated with the explosive device upon detection of the explosive device, wherein the type, the quantity and the signal strength is identified using the one or more nano-explosive detection sensors (206); compute a distance between the explosive device and the one or more devices (204), wherein the distance is computed based on an analysis of the type, the quantity and the signal strength; determine explosive device co-ordinates based on the computed distance and device co-ordinates associated with each device (204); receive a data packet comprising data associated with the explosive device from the one or more devices (204), wherein the data associated with the explosive device comprises the explosive device co-ordinates, the device co- ordinates, the distance, the signal strength, the type and the quantity associated with the explosive device; and determine a location of the explosive device based on an analysis of the data packet received from the one or more devices (204)”. This requires the following teachings 
1. The use of nano-explosive sensors for the following steps “wherein the explosive device is detected using one or more nano-explosive detection sensors (206) associated with the one or more devices (204); identify a type, a quantity and a signal strength associated with the explosive device upon detection of the explosive device, wherein the type, the quantity and the signal strength is identified using the one or more nano- explosive detection sensors (206)”
2. compute a distance between the explosive device and the one or more devices (204), wherein the distance is computed based on an analysis of the type, the quantity and the signal strength;
3. receive a data packet comprising data associated with the explosive device from the one or more devices (204), wherein the data associated with the explosive device comprises the explosive device co-ordinates, the device co- ordinates, the distance, the signal strength, the type and the quantity associated with the explosive device; and determine a location of the explosive device based on an analysis of the data packet received from the one or more devices (204)
In combination with other limitations of the independent claims.
Ellenbogen teaches a system (102) for determining a location of an explosive device, the system (102) comprising: (Fig 1: system; 0031; detect explosive device)
a memory (232); (0123; storage system storing instruction) a processor (228) (0123; processor executing instructions from the storage) coupled to the memory (232), wherein the processor (228) is configured to execute instructions stored in the memory (232) to: (0123; processor executing instructions from the storage) detect an explosive device using one or more devices (204), (0031-0032; detecting explosive devices using (0040; Fig 1) device for the detection system) wherein the explosive device is detected using one or more nano-explosive detection sensors (nanotesla flux gate sensor) (206) associated with the one or more devices (204); (0049; flux gate sensors creating a magnetic field of unit 1 nanotesla; 0031-0033; detecting explosive devices using magnetic fields) receive a data packet (base station packet) comprising data associated with the explosive device (0043; object; which can be an explosive device 0031-0033) from the one or more devices (204) (receivers 105), (0040; Fig 1. 115 and 120; the data acquisition base station (base stations inherently use packets) receives information about the object, and analyzes magnetic field measurements) and determine a location (0052; which part of the body the item is concealed) of the explosive device (0043; object; which can be an explosive device 0031-0033) based on an analysis of the data packet received from the one or more devices (204) (0052-0053; 0063-0066; Identifying by the processing system the threat based on the analysis of image or feature maps, which are reconstructed from the set of the magnetic readings)
Prado teaches identify a type,(type of explosive material) a quantity (size of the explosive material)and a signal strength (0025; measured level of interference signals) associated with the explosive device (electronic device containing explosive material) upon detection of the explosive device, (0021-0022; determining the types of explosives detected, and the size of the explosive material; 0025; measuring the level of interference signals; see 0024-0027 for more on the signals from the electronic devices) wherein the type, the quantity and the signal strength is identified using the one or more sensors (206);(above mapping; [0029] sensors for detecting, reading, and measuring see 0023-0024 for more)
	Kodam teaches additional aspects described herein relate to coordination and collaboration between multiple smell sensor IoT devices to perform person or object identification, analysis, and tracking. For example, a network of smell sensor IoT devices may communicate location data and data relating to a particular target object (e.g., target location, size, movement, and smell properties). Based on communications between multiple smell sensor IoT devices, a 3D object profile may be generated, and a particular individual or object may be tracked and monitored by a plurality of IoT devices as it moves within an indoor or outdoor location. In such embodiments, smell sensor IoT devices may transmit RF handoff messages to nearby devices, including device identifier data, location data, object identification data and object information, timestamp data, and the like. When smell sensor device 180 determines in step 504 that one or more notifications are to be sent (504: Yes), the notifications may be transmitted to the appropriate target devices in step 505. In some cases, the notifications may be transmitted directly by the smell sensor devices 180, or may be initiated/transmitted by other devices/networks within the HAS system 400, IoT network 200c, etc. The notifications may be transmitted to different target devices based on the configuration of the smell sensor device 180, and the characteristics of the smell print and other data that triggered the notification. For example, the detection of an explosive substance in a public location may cause transmission of a notification to local law enforcement dispatch server, while the detection of drugs or alcohol at a home location may cause a notification to the smartphone of a parent or homeowner, etc. In addition to smell sensors 401 and depth sensors 402, in various embodiments the smell sensor device 180 may include various other sensors and specialized hardware to provide additional features and/or improved functionality for the smell-based detection and monitoring/tracking of individuals and objects. For example, smell sensor devices 180 also may include ultrasonic or optical range/distance measuring devices 403 and/or GPS receivers or other location systems 404 to determine the precise location of the smell sensor device 180. Different types of location systems 404 may either determine an absolute location (e.g., GPS coordinates) of the sensor device 180, or relative location with respect to one or more other devices at the same location/computing environment. In some cases, differential GPS and other highly accurate GPS-based systems may allow the position of the smell sensor device 180, which may generally (though not necessarily) be stationary at a fixed location, to be determined to within a very small distance range (e.g., within an inch). Although not shown in this example, additional types of sensors may be included within various embodiments of smell sensor devices 180. Such additional types of sensors may include motion and gyroscopic sensors to detect movement of the sensor device 180, compasses to detect orientation, passive IR motion sensors, microphones, ultrasonic sensors, etc.
	Nation teaches FIG. 4 shows an exemplary application user interface viewable on an exemplary computing device 106 according to an embodiment of the present disclosure. User Interface 401 (hereinafter “UI 401”) generally corresponds to the block diagram UI 301 shown in the illustrative embodiment of FIG. 3. UI 401 generally includes UI section 402, UI section 404, UI section 406. In one embodiment, UI section 402 generally corresponds to spot report application 312 and shows an exemplary spot report/event corresponding to identification of a vehicle based improvised explosive device (VBIED), detected at a particular location (38S MC 28926 13862), occurring on a particular date (14 Jan. 8) and time (1529), and associated with a particular unit/uniform (1BCT/1 CD). In another embodiment, UI section 404 generally corresponds to image/video acquisition application 316 cooperating/integrating with spot report application 312 to provide text based reports formatted to include a digital image showing a particular individual, item and/or equipment associated with the event being reported. In yet another embodiment, UI section 406 generally corresponds to geographic location & GPS application 306 and shows an exemplary satellite image depicting a geographic location and associated GPS coordinates (e.g. 38S MC 28926 13862).
	Prokopuk teaches [0048] The analysis and recommendation algorithm begins by reading (step 815) from computer memory the time stamp, the GPS location coordinate, the identification of the analyte, the sequence number for the interrogation cycle and the number of correlated responses that define the merged responses unpacked (step 810) by the TM processor 650. A check (step 820) is made to determine whether an analyte is in the category of an explosive. If the analyte is in the category of an explosive then the corresponding GPS coordinate, an alert message, and a recommended action is output by the algorithm (step 825). The alert message is defined by a computer programmer based upon user requirements and includes graphics, text or an audible conveyance of the alert. The recommended action is defined by the computer programmer based upon user requirements and includes graphics, text or an audible conveyance of the recommended action. In the preferred embodiment an alert is a color coded textual message comprised of textual symbols that reads "EXPLOSIVE LAT coordinate LON coordinate". In the preferred embodiment a recommended action ranges from complete avoidance of the entire area to be monitored 210, avoidance of a circular area surrounding the coordinates of the explosives, or other precautions as determined by the type of explosive and the mission of the advancing force. Whether an explosive is detected or not a second check is made (step 830).
	Park teaches as shown in FIG. 3, the explosive detection system according to another embodiment of the present invention may include in addition to the components included in FIGS. 1 and 2, a GPS for acquiring position information of itself, modules, various types of operating systems (e.g., the Android operating system), and applications. The explosive detection system includes a main board capable of providing status information, detection result information, and control information through a display, a camera for capturing an external image, a distance sensor, an antenna for receiving an RFID key for recognizing a specific RFID, a plurality of LED elements for indicating the state of the explosive detection system, a state check unit capable of controlling the buttons, and a fan control unit for controlling the operation of the fan.
	Cho teaches an aspect of the present disclosure is to provide a device for employing a wave arrival time difference from a measurement signal to produce the distance of a target approaching from a far distance compared to the installation range of a sensor system for target detection in a mobile interdiction bomb, and a method thereof. [0010] Furthermore, another aspect of the present disclosure is to provide a device for solving a lot of errors of distance estimations generated when using a sensor system having a relatively narrow distribution range compared to a distance from a sound source, and a method thereof. [0011] In order to accomplish the foregoing objectives, a distance estimation device according to an embodiment of the present disclosure may include a wave signal detection unit configured to measure different types of waves, respectively, to detect different wave signals, a time delay estimation unit configured to produce a correlation coefficient from the detected different wave signals, and computes an arrival time difference using the correlation coefficient, and a distance calculation unit configured to estimate the distance of a target object using an arrival time difference for each of the different types of waves. 
	Reinpoldt teaches [0010] Passive security systems do not emit radiation or signals but simply observe/image the existing energy contained within a scene. Since there is no transmitter involved, passive security systems are particularly adept at long stand-off surveillance where the sensor and operator can be located a safe distance away from danger or at a distance amenable to interdiction. In the presently described invention, the infrared sensor element of the concealed object detection system can detect the presence of a concealed suicide bomb vest at distances exceeding 100 meters.

	All of the above prior art teach at least a portion of the claim limitations provided in the independent claims, they are different in that the method of determination and information communicated do not operate in a similar fashion. For example:
	Ellenbogen is different in that Ellenbogen teaches distance but does not teach that the distance is determined using signal strength, type, and quantity. Prado is different in that Prado teaches determining a type, quantity, and signal strength but does not teach distance. Kodam teaches determining distance using a smell analyzer and the coordinates of the smell sensor but does not disclose the communication of the packet, type, quantity and other coordinates. Nation, Prokopuk, Park, Cho, and Reinpoldt all teach explosive detection methods but all lack critical elements in the limitations of the independent claims. 

Examiner notes that though there exists individual teaching of the limitations in the independent claim, it would not have been obvious to one of ordinary skill in the art to modify the large number of different teachings that would result in the limitations of the independent claims limitations “detect an explosive device using one or more devices (204), wherein the explosive device is detected using one or more nano-explosive detection sensors (206) associated with the one or more devices (204); identify a type, a quantity and a signal strength associated with the explosive device upon detection of the explosive device, wherein the type, the quantity and the signal strength is identified using the one or more nano- explosive detection sensors (206); compute a distance between the explosive device and the one or more devices (204), wherein the distance is computed based on an analysis of the type, the quantity and the signal strength; determine explosive device co-ordinates based on the computed distance and device co-ordinates associated with each device (204); receive a data packet comprising data associated with the explosive device from the one or more devices (204), wherein the data associated with the explosive device comprises the explosive device co-ordinates, the device co- ordinates, the distance, the signal strength, the type and the quantity associated with the explosive device; and determine a location of the explosive device based on an analysis of the data packet received from the one or more devices (204)”.

	Therefore, independent claims 1 and 9, and dependent claims 2-8, and 10-16 are deemed to be allowable in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451